EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3/A (Amendment No. 1) of Toyota Motor Credit Corporation and Toyota Auto Finance Receivables LLC of our reportdated June 10, 2010 relating to the financial statements which appears in Toyota Motor Credit Corporation’s Annual Report on Form 10-K for the year ended March 31, 2010.We also consent to the reference to us as experts under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Los Angeles, California September 13, 2010
